DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 03/17/22, with respect to Miscellaneous Action detailing that the plunger cap is drawn to a non-elected species have been fully considered and are persuasive.  Examiner agrees that the plunger cap feature was not part of the specie restriction and the specification supports features, components, and/or steps described with respect to one implementation may be combined with the features, components, and/or steps described with respect to other implementations.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 06/16/22.
The application has been amended as follows: 
Claims 3, 5, 9, and 11-12 have been cancelled. 
Reasons for Allowance
Claims 1-2, 4, 6-8, 10, and 13-14 allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an intraocular lens injector that includes the combination of recited limitations in claim 1.
Previously cited prior art reference Sanger (Figs. 8-12) an intraocular lens (IOL) injector (1B) comprising: an injector body (5B) comprising: a main body comprising: a bore [i.e. defined by the inner surface]; and an interior wall [i.e. inner surfaces] defined by the bore (Par. 0057), the interior wall including a distal portion (A, see annotated figure below) and a proximal portion (B, see annotated figure below); a nozzle (40) coupled to a distal end of the main body (Par. 0056), the nozzle comprising: a passage (3B & 4B) in fluid communication with the bore [i.e. communication via the opening in element 5B that the element 20 is translated through (Fig. 8)]; and a distal opening (9) in fluid communication with the passage (Par. 0056); and a plunger (6B) received in the bore and comprising: a plunger body (53 & 57); a plunger rod (7B) coupled to a distal end of the plunger body (Par. 0048); and a plunger tip (19; Par. 0056) formed at a distal end of the plunger rod and adapted to contact an IOL (Par. 0042), the plunger body including a threaded surface (54) and the interior wall including a feature (52) adapted to engage the threaded surface to produce axial movement of the plunger in response to axial movement and rotation of the plunger body (Par. 0057- 0059). However, Sanger fails to disclose a plunger cap removably couplable to the plunger and adapted to prevent engagement of the threaded surface and the feature adapted to engage the threaded surface.

    PNG
    media_image1.png
    198
    319
    media_image1.png
    Greyscale

Prior art reference Springer discloses (Figs. 1B & 5B) the invention substantially as claimed and a plunger cap (174) removably couplable to a plunger (510) and adapted to prevent engagement of a threaded surface (650) and a feature [i.e. threads on plunger shaft] adapted to engage the threaded surface (Par. 0064). However, Springer does not disclose a plunger body including a threaded surface because the plunger cap has the threaded surface.
Modifying either prior art reference to include respective missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight because there is no reason to move the threaded surface from the plunger cap to the plunger body, and would possibly render the device inoperable since the threaded surface would no longer be located on the plunger body but instead on the plunger cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/               Primary Examiner, Art Unit 3771                                                                                                                                                                                         
	/C.U.I/               Examiner, Art Unit 3771